Citation Nr: 1103654	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2008, the Board remanded these issues to the RO for 
proper VCAA notification.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of the 
claim (as reflected in the May 2009 supplemental statement of the 
case (SSOC)) and returned the issue to the Board for further 
appellate consideration.

The Veteran appealed the Board's September 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2010, the Veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed a 
Joint Motion for Partial Remand (Joint Motion).  In a May 2010 
Order, the Court granted the motion, vacated the portion of the 
Board's September 2009 decision that denied entitlement to a 
disability rating in excess of 30 percent for service-connected 
posttraumatic headaches and remanded the matter to the Board for 
action consistent with the Joint Motion.  The remaining portion 
of the Board's decision was left intact.  

The Board observes that VA treatment records and Social Security 
Disability records were associated with the claims file in 
November 2009.  In January 2011, the Veteran's representative 
submitted a waiver of RO consideration with respect to those 
records.  The Board accepts the additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2010).


FINDINGS OF FACT

The credible evidence of record does not show that the Veteran's 
posttraumatic headaches are manifested by frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 30 percent for 
posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, Part 4, 
Diagnostic Code 8100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 percent and 100 percent "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life").

After careful review of the claims folder, the Board finds that 
an April 2009 VCAA letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the letter notified the Veteran that in order to 
support his increased rating claim for posttraumatic headaches, 
medical or lay evidence must show a worsening or increase in 
severity and the effect that worsening or increase in severity 
has on his employment and daily life.  The Veteran was informed 
of the diagnostic criteria used to rate the Veteran's 
posttraumatic headaches.  The letter notified the Veteran of the 
type of evidence considered in determining the disability rating 
to include the nature and symptoms of the condition, severity and 
duration of the symptoms, impact of the condition on employment 
and daily life and specific tests or measured results.  The 
letter provided the Veteran with examples of evidence that are 
relevant in assigning a disability rating including private, VA 
or other Federal treatment and hospitalization records, recent 
Social Security determinations, job application rejections, 
statements from people who have witnessed how the symptoms of his 
disability affect him and any other evidence that shows the 
extent of the disability.  Furthermore, the Veteran was informed 
of how VA determines the effective date if his increased rating 
claim is granted.

The Board notes that the April 2009 VCAA letter was provided to 
the Veteran after the initial AOJ decision.  The Board finds that 
this error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the supplemental 
statement of the case issued in May 2009 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the reasons 
stated above, it is not prejudicial to the Veteran for the Board 
to proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains service treatment records, private treatment 
records including medical records from the Wisconsin Correctional 
Facility, VA treatment records and a February 2009 VA examination 
for headaches.  

The February 2009 VA examination report reflects that the 
examiner obtained an oral history from the Veteran and conducted 
a physical evaluation. The examiner documented in detail the 
symptoms of the Veteran's headaches and the effect those symptoms 
have on his ability to function appropriately.  However, it 
appears that the examiner did not review the Veteran's claim 
files.  In this case, the Board finds that the VA examination is 
adequate for rating purposes.  When analyzing a claim for an 
increased disability rating, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not 
asserted and the claims file does not show that evidence in the 
claims file would have affected the observations of the examiner.  
See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when 
reviewing the claims file would not affect the observations of an 
examiner, the failure to review it does not prejudice the 
claimant).  As such, the Board finds the February 2009 VA 
examination is adequate for rating purposes.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion).

The Board observes that the Veteran indicated that he received 
further treatment at the Wisconsin Correctional Facility that is 
not of record.  VA sent the Veteran a form to authorize and 
consent to release of medical information to VA.  The Veteran 
signed the form and included the address of the Wisconsin 
Correctional Facility in April 2007.  The Veteran submitted a 
letter in April 2007 that advised VA that he did not give any 
permission to share his private files with anyone or any agency 
other than what he specifically authorizes and those include only 
his mother and his attorney at this time.  Thereafter, VA sent a 
letter to the Veteran noting that the correctional facility 
charges for copies of medical treatment records and the agency 
does not have funds to pay these charges.  The letter notified 
the Veteran to send a copy of these treatment records to the VA 
if he would like them to be considered.  The record shows that 
the Veteran has not provided VA with these private treatment 
records.  Based on the foregoing, the Board concludes that VA 
made reasonable efforts to obtain these records.

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Board has carefully reviewed such 
statements and it concludes that he has not identified further 
available evidence not already of record.  There is no other 
indication in the file that there are additional relevant records 
that have not yet been obtained.  Therefore, the Board finds that 
all relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posttraumatic headaches are currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 for migraine headaches.  Under Diagnostic Code 8100, 
migraine headaches with characteristic prostrating attacks 
occurring on average once a month over the last several months 
are rated 30 percent disabling.  Migraine headaches manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic adaptability warrants a 50 percent 
disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2010).  
  
The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), 
"prostration" is defined as "complete physical or mental 
exhaustion."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

The Veteran reported that his headaches are very frequent, mostly 
daily and are completely prostrating more than once a month.  See 
notice of disagreement dated in June 2004.  He contends that his 
service-connected headaches fall within the criteria of very 
frequent completely prostrating prolonged attacks productive of 
severe economic adaptability.  See letter from Veteran received 
in November 2006.
The Veteran also asserts in a letter received by the RO in 
February 2008 that he was on "no work status" for almost 20 
years due to his bilateral knee and migraine disabilities.  

The Veteran was provided with a VA examination for his headaches 
in February 2009.  The Veteran reported that he had severe 
headaches, which are relieved only by closing his eyes and lying 
down.  He also noted that he soaks his head in a tub of hot 
water.  The Veteran described the pain as beginning in his eyes 
and extending backward.  The examiner noted that he asked the 
Veteran several times to describe the headaches, including 
frequency and onset; however, the Veteran could not provide 
consistent plausible answers to the questions.  The Veteran 
reported he had headaches approximately two to three times a 
week, morning or afternoons, lasting four to five hours.  He 
treats the headaches with lying down and he found over the 
counter Tylenol did not help.  The examiner noted that the 
Veteran did not provide consistent descriptions of either tension 
or migraine headaches.  A recent CT scan noted mild bilateral 
maxillary mucosal sinus disease with multiple mucus retention 
cysts versus polyps.  The examiner provided the opinion that the 
current headache symptoms are as least as likely as not in part 
related to the sinus cysts.  The examiner reported that the 
Veteran was difficult to interview and examine, because he was 
consistently inconsistent with his report of symptoms and he was 
delusional.  

The Board notes that a lay person is competent to testify about 
injury or symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 
(1995) (lay statements about a person's own observable condition 
or pain are competent evidence); Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent when it regards 
features or symptoms of injury or illness).  The Veteran's 
statements about the frequency and severity of his condition are 
the type of evidence that is within the knowledge and experience 
of a lay person. 
 
Although the Veteran is competent to provide evidence about these 
symptoms, it does not mean that such evidence is credible.  It is 
the responsibility of the Board to weigh the evidence, both 
medical and lay evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998). Evidence that is internally inconsistent or inconsistent 
with other evidence of the record lacks credibility.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed 
Cir. 1996). 

As discussed above, the Veteran asserts that his headaches have 
increased in severity to the point that they are very frequent 
completely prostrating prolonged attacks productive of severe 
economic adaptability.  However, the Board finds that these 
statements are inconsistent with the evidence of record.  The 
Board notes that the Veteran's treatment records, to include 
private treatment records from the correctional facility, do not 
document any complaints or treatment for headaches while the 
Veteran was incarcerated during the appeals period.  After the 
Veteran was released from prison in October 2008, he resumed 
treatment at VA.  A November 2008 VA treatment record revealed 
that the Veteran complained of headaches and he asserted that his 
headaches have progressed to meningitis and encephalitis.  The 
Veteran told the physician that he felt justified in his 
diagnosis because a jury stated he was competent.  The treatment 
records do not discuss the Veteran's symptoms of his headaches or 
the frequency in which they occur.  The Veteran reported in the 
February 2009 VA examination that his headaches were treated with 
shots of Demerol in the neck while he was in prison.  However, a 
review of the Veteran's medical records from his incarceration 
reveal that he was not treated with Demerol shots to the neck.  

The record also shows that the Veteran's statements are 
internally inconsistent.  During the February 2009 VA 
examination, the Veteran reported he had headaches approximately 
two to three times a week, morning or afternoons, lasting four to 
five hours and he treats these headaches by lying down.  The 
examiner was unable to discuss the frequency or type of 
headaches, as the Veteran's statements were inconsistent with 
each other.  The examiner specifically noted that the Veteran 
stated that he had to lie down for period of four to five hours 
due to his headaches, yet he stated that he was unable lie in bed 
for more than four hours.  The examiner reported that the 
interview and examination was difficult because the Veteran was 
consistently inconsistent with his report of symptoms and the 
Veteran was delusional.  Based on the foregoing, the Board finds 
that the Veteran's statements regarding the severity and 
frequency of his headaches are not credible.  

The Board observes that there is no other evidence in the record 
to include lay statements from family or friends that have 
observed the Veteran's symptoms, which would indicate that the 
Veteran has frequent, completely prostrating and prolonged 
exacerbations of headaches, productive of severe economic 
inadaptability.  Based on the foregoing, the Board finds that a 
rating in excess of 30 percent for the Veteran's posttraumatic 
headaches is not warranted for the entire appeals period. 

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected posttraumatic headaches is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's headaches with the established criteria found in 
the rating schedule for migraine headaches shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that the 
Veteran is unemployed and the Veteran asserts that his 
unemployment is partly due to his headaches.  However, the 
overall evidence does not indicate that his headache disability 
by itself has caused marked interference with his employment.  
Furthermore, the medical record does not show that the Veteran's 
posttraumatic headaches have necessitated frequent periods of 
hospitalization during the appeal period or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

A review of the record shows that the Veteran raised the issue of 
a total disability rating based on all of his service-connected 
disabilities.  In a letter received by the Board in February 
2007, the Veteran asserted that he was on "no work status" for 
the past 20 years due to his service-connected knee and migraine 
headaches.  The Veteran completed an application for increased 
compensation based on unemployability in October 2009 indicating 
that his service-connected disabilities relating to his knees, 
eye and migraines prevent him from securing or following any 
substantially gainful occupation.  The RO denied the claim for 
TDIU in a December 2009 rating decision and the Veteran has not 
appealed this decision.  As such, the Board finds that VA has 
considered the issue of TDIU and as the Veteran did not appeal 
this issue, the Board does not have jurisdiction over the issue 
of entitlement to TDIU.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
service-connected posttraumatic headaches is denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


